OPINION OF THE COURT
Appellant sued for an injunction. Appellee answered the complaint, and appellant filed a reply. The cause was heard upon the pleadings and the evidence. The court thereupon rendered judgment, holding that the complaint did not set forth a cause of action entitling the appellant to the injunction, dismissing the temporary injunction, and awarding costs to appellee.
To this judgment appellant excepted and moved for an appeal, which was granted.
Several errors are here assigned, but the only one argued is that the court erred in not permitting appellant to amend his complaint. This, if it be error, is not available. Appellant made no objection or exception, aside from the general one in the judgment, and did not offer to amend nor request permission to do so. He cannot therefore be heard to object. While under Laws 1917, c. 43, § 37, no exception is required in the trial of equity cases, the many decisions to the effect that error, to which the attention of the trial court was not directed in some manner, is not available on review are too familiar to require citation. This case does not seem to come within any of the exceptions to that rule.
The judgment must therefore be affirmed.
It is so ordered.
PARKER, C.J., and BICKLEY, J., concur. *Page 11